DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the First Preliminary Amendment filed on December 18, 2020 and the Second Preliminary Amendment filed on December 28, 2020.  According to the First Preliminary Amendment filed on December 18, 2020, claims 1-12 are cancelled, and newly added claims 13-24 are currently pending in the application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 28, 2020 is being considered by the examiner.

Allowable Subject Matter
Claims 13-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 13, the prior art does not teach, suggest or render obvious the claimed method for determining a function of a capacitor of a passive filter circuit which reduces line-conducted interferences of an electrical device coupled electrically to a power supply system via the passive filter circuit, said passive filter circuit comprises the capacitor having a predefined capacitance value and a choke having a predefined inductance value in combination as claimed including:
Detecting spectral components of the electrical capacitor voltage and the connection voltage;
Evaluating the spectral components of the electrical capacitor voltage and the connection voltage taking into consideration the inductance value of the choke via a statistical processing operation;
Determining a frequency-dependent damping of the passive filter circuit;
Computing an estimated value for a capacitance value of the capacitor; and
Determining the function of the capacitor from the estimated value.
With regard to claims 14-22, these claims are allowed at least by virtue of their dependencies directly or indirectly from the base claim.
With regard to claim 23, the prior art does not teach, suggest or render obvious the claimed determination device for determining a function of a capacitor of a passive filter circuit which reduces line-conducted interferences of an electrical device coupled electrically to a power supply system via the passive filter circuit, said passive fitter circuit comprises the capacitor having a predefined capacitance value and a choke having a predefined inductance value in combination as claimed including:
Detect spectral components of the electrical capacitor voltage and the connection voltage;
Evaluate the spectral components of the electrical capacitor voltage and the connection voltage taking into consideration the inductance value of the choke via a statistical processing operation;
Determine a frequency-dependent damping of the passive filter circuit;
Compute an estimated value for a capacitance value of the capacitor; and
Determine the function of the capacitor from the estimated value.
With regard to claim 24, the prior art does not teach, suggest or render obvious the claimed electrical device in combination as claimed including a determination device configured to:
Detect spectral components of the electrical capacitor voltage and the connection voltage;
Evaluate the spectral components of the electrical capacitor voltage and the connection voltage taking into consideration the inductance value of the choke via a statistical processing operation;
Determine a frequency-dependent damping of the passive filter circuit;
Compute an estimated value for a capacitance value of the capacitor; and
Determine the function of the capacitor from the estimated value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicants’ attention is invited to the followings whose inventions disclose similar devices.
Salmi et al. (EP 3232217 B1) relates to monitoring of a capacitance value of an LC or LCL filter of an inverter.  A method of determining condition of filter capacitance of a filter connected to the phases of an inverter and adapted to be connected to an alternating voltage source, the inverter comprising parallel connected inverter legs having upper and lower semiconductor switches with diodes connected in antiparallel with the switches, the upper and lower semiconductor switches connected in series between positive and negative buses, the upper semiconductor switches being connected to the positive bus and the lower semiconductor switches being connected to the negative bus, wherein the points between the upper and lower semiconductor switches form the phases of the inverter, and the filter comprising inductive components and capacitors, the inductive components being connected at their first ends to the phases of the inverter and the capacitors connecting the other ends of the inductive components, wherein the method comprises charging the capacitors of the filter, controlling the semiconductor switches of the inverter for short circuiting the capacitors through the inductive components while the filter is disconnected from the alternating voltage source, measuring a current or a voltage in the circuit comprising the filter, determining from the oscillation of the measured current or voltage a value of the filter capacitance.  However, Salmi et al. fails to disclose the allowable subject matter stated in the examiner' s statement of reasons for allowance above.
Takeuchi (US 8,362,784 B2) relates to a capacitor capacitance diagnosis device which determines adequacy of capacitor capacitance, and to an electric power apparatus which includes the capacitor capacitance diagnosis device and has an electromagnetic operating mechanism that is operative when an electromagnetic coil is energized by energy accumulated in a capacitor.  A capacitor capacitance diagnosis device includes a power supply which is for charging a capacitor, a discharge circuit which is connected to the capacitor in parallel to discharge energy of the capacitor, a resistance dividing circuit which is for measuring voltage drop value during discharging, a measurement circuit which measures divided voltage, and a diagnosis circuit which determines adequacy of capacitor capacitance from a time change in voltage due to the discharge. This makes it possible to diagnose adequacy of capacitor capacitance of an electric power apparatus during operation.  However, Takeuchi fails to disclose the allowable subject matter stated in the examiner' s statement of reasons for allowance above.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI-AN D. NGUYEN whose telephone number is (571) 272-2170.  The examiner can normally be reached MON-THURS (7:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK J. ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOAI-AN D. NGUYEN
Primary Examiner
Art Unit 2858



/HOAI-AN D. NGUYEN/            Primary Examiner, Art Unit 2858